PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,134
Filing Date: 25 May 2016
Appellant(s): PERLMUTTER et al.



__________________
Henry J. Shikani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The rejection of claims 61-75 under 35 U.S.C. 103 as being unpatentable over Koopman et al. (US Patent Application Publication 2012/0315305 A1, Published 12/13/2012) in view of Keiji et al. (US Patent Publication 2011/0263528 A1, Published 10/27/2011) is maintained for the reasons given below.
	Appellant argues that the primary reference, Koopman et al., is directed to a hemostatic composition that must be maintained in powder form until application to the wound site. Appellant more specifically first argues in the Appeal Brief filed on 02/01/2021 that Keiji et al. teach that “[t]he only reference to topical administration is found in ¶ [0137], which indicates that, for topical applications, the honey should be present in the form of ‘lotions, creams, ointments, pastes, or salves’ that are ‘administered directly, for example, applied directly on to a wound …’ There is no teaching or suggestion in Keiji about using honey in powder form for direct topical application …” (page 9, lines 12-19). Appellant’s argument has been fully considered but found not to be persuasive. The section of Keiji et al. cited by Appellant more accurately recites “Topical formulations … may be prepared as lotions, creams, ointments, pastes or salves” (paragraph 0137). Keiji et al. teach “The composition useful herein may be formulated to allow for administration to a subject by any chosen route, including but not limited to oral or parenteral (including topical, subcutaneous, intramuscular, and intravenous) administration” (paragraph 0129). At least in one preferred embodiment the composition is an admixture of “powderised [M]anuka honey with cylcodextrin” (paragraphs 0028-0033). “In various embodiments, the composition may be directly applied to the wound, for example by topical application to the wound or surrounding tissue …” (paragraphs 0036-0037). Therefore, while it appears that for topical applications a powder form of the composition is not preferred, Keiji et al. does not teach away from directly applying a powder form of the composition directly to a wound. The phrase “may be prepared” is essential in understanding that the composition forms listed in paragraph 0137 are not intended to be expressly limited to such forms should a topical formulation be needed. Furthermore, a broader disclosure in paragraphs 0036-0037, which does not limit in anyway the form of the composition to be topically and directly applied, supports the position that one of ordinary skill in the art would not be taught away from using the preferred powder composition topically and directly on a wound. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, the teachings of Koopman et al. provides guidance to select the powder form of the Keiji et al. composition in order to avoid dissolution outside of the site. There is nothing in the prior art and Appellant has not provided any evidence that one of ordinary skill in the art at the time would believe applying a powder form of the Keiji et al. composition would be ineffective or harmful. Therefore, given all that Keiji et al. teaches one of ordinary skill in the art at the time of the instant invention would be suggested to apply a powder form of the composition topically and directly to a wound. 
	Appellant also specifically argues in the Appeal Brief filed on 02/01/2021 that applying honey to a wound “would act to counter the intended purpose of the hemostatic compositions of Koopman et al.” (page 9, lines 20-21), since “honey is known to increase clotting time” (page 9, line 22 and page 10, line 1). Appellant’s argument has been fully considered but found not to be persuasive. Appellant relies moderate inhibition of platelet aggregation … The coagulation assays showed that at higher concentrations (≥15%) honey samples increased whole blood clotting time” (abstract). While Ahmed et al. does teach that honey has an impact on hemostasis and coagulation time, reading the teachings of Ahmed et al. as whole would not suggest that the combination would render either composition ineffective. First, one would be guided by Ahmed et al. to preferably use less than 15% honey in order to avoid reducing coagulation time. While Appellant points to the fact that Ahmed et al. shows that even below 15% honey concentration effects the levels of prothrombin, thrombin, and fibrinogen, the data also shows that this has no impact on blood coagulation time. Therefore, the effect Koopman et al. intends with its composition would not be altered. Alternatively, one of ordinary skill in the art would be guided to modify the composition of Koopman et al. in order to balance the benefits of both compositions. That is if one wanted a composition that provides hemostasis/coagulation and antibacterial properties, the person of ordinary skill in the art would balance the speed of coagulation against the benefit of antimicrobial properties. That is if one of ordinary skill values an antimicrobial property, the speed of coagulation being reduced would be acceptable. Koopman et al. does not require that the coagulation time occur in any particular timeframe. Ahmed et al. does not teach or suggest that coagulation would be blocked if honey is combined but only suggests that coagulation would be slowed.  Therefore, the teachings of Ahmed et al. do not provide a teaching away of honey being combined with a hemostatic composition.
	For the above reasons, it is believed that the rejections should be sustained.



/ALI SOROUSH/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617    

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.